Order entered October 29, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00730-CV

                            ZALE CORPORATION, Appellant

                                              V.

                    BERKLEY INSURANCE COMPANY AND
              SSTARR INDEMNITY & LIABILITY COMPANY, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-09200

                                          ORDER
       Before the Court are the unopposed motions of appellees for an extension of time to file

their respective briefs on the merits. We GRANT the motions and extend the time to December

6, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE